Name: Commission Regulation (EEC) No 2655/87 of 1 September 1987 correcting the monetary compensatory amounts
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 251 / 12 Official Journal of the European Communities 2. 9. 87 COMMISSION REGULATION (EEC) No 2655/87 of 1 September 1987 correcting the , monetary compensatory amounts THE COMMISSION OF THE EUROPEAN COMMUNITIES, Whereas a check has shown that an error was made in Part 8 of Annex I to Regulation (EEC) No 2588/87 ; whereas that Regulation in question should be corrected, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, HAS ADOPTED THIS REGULATION : Article 1 Part 8 of Annex I to Regulation (EEC) No 2588/87 is corrected as follows : 1 . Subheadings 18.06 C I, 18.06 C II a) 1 and 18.06 C II a) 2 are deleted ; 2. In the column headed Spain the figure '0' is inserted against subheadings : Having regard to Council Regulation (EEC) No 1677/85 of 11 June 1985 on monetary compensatory amounts in agriculture ('), as last amended by Regulation (EEC) No 1 889/87 (2), and in particular Article 9 (2) thereof, Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 2594/87 (4), 21.07 D I a) 1 ; 21.07 D I a) 2 ; 21.07 D I b) 1 ; 21.07 D I b) 2 ; 21.07 D I b) 3 ; 21.07 G II a) 1 ; 21.07 G III a) 1 ; 21.07 G IV a) 1 ; 21.07 G V a) 1 .Having regard to Commission Regulation (EEC) No 3155/85 of 11 November 1985 providing for the advance fixing of monetary compensatory amounts (*), as amended by Regulation (EEC) No 1002/87 (*); Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. At the request of the interested parties it shall be appli ­ cable with effect from 31 August 1987. whereas the monetary amounts introduced by Regulation (EEC) No 1677/85 were fixed by Commission Regulation (EEC) No 1956/87 Q, as amended by Regulation (EEC) No 2588/87 (8) ; This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 1 September 1987. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 164, 24 . 6 . 1985, p. 6 . (2) OJ No L 182, 3 . 7 . 1987, p. 1 . (3) OJ No L 164, 24 . 6 . 1985, p. 11 . (4) OJ No L 245, 29 . 8 . 1987, p. 11 . O OJ No L 310, 21 . 11 . 1985, p. 22 . ( «) OJ No L 93, 8 . 4. 1986, p. 8 . o OJ No L 186, 6 . 7 . 1987, p. 3 . (8) OJ No L 247, 31 . 8 . 1987, p. 1 .